DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species B in the reply filed on 06/09/2021 is acknowledged.
Claim 2 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/09/2021.

Claim Objections
Claims 1 and 3-7 objected to because of the following informalities:  
Regarding claims 1 and 7, first line, “fishing rod” should be replaced with --a fishing rod--.
Regarding claims 3-6, first line of each claim, “fishing rod” should be replaced with --the fishing rod--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US4850130 (patented 07/25/1989) issued to Childre.
	Regarding claim 1, Childre discloses a tubular reel seat (figure 1) for a fishing rod (figure 1; abstract), including a tubular movable hood 10 (figure 1; foregrip 10) disposed on a front side of the reel seat (figure 1; column 2, lines 24-28), the tubular movable hood 10 comprising a hood portion 30 (figure 1, hood 30) configured to cover a front-end portion of a reel foot 29 (figure 1, stem 29) of a fishing reel 15 (figure 1, reel 15), and a trigger 32 (figures 1-2, reel stem portion 32) disposed in part of a circumference of an outer circumferential surface of the movable hood 10 (figure 1) on an opposite side of the hood portion (figure 1), the trigger 32 configured to be hooked by a finger from the front side (figure 1).

	Regarding claim 3, as dependent on claim 1, Childre discloses the limitations of claim 1. Childre also discloses a front surface of the trigger 32 being convexly curved forward along a width direction (figures 1 and 2), and an amount of a rear surface of the trigger 32 projects in a rearward direction being less than an amount the front surface projected in a forward direction in a horizontal sectional view (figures 1 and 2, see annotated image below).


    PNG
    media_image1.png
    456
    686
    media_image1.png
    Greyscale

Annotated Figure 1: Annotated figure of Childre’s Figure 1
	
Regarding claim 4, as dependent on claim 1, Childre discloses the limitations of claim 1. Childre also discloses the trigger 32 projecting in a length that generally corresponds to a width of one finger (figure 1).

Regarding claim 6, as dependent on claim 1, Childre discloses the limitations of claim 1. Childre also discloses a fishing rod 14 (figure 1, rod 14) comprising the reel seat (figure 1).

	Regarding claim 7, Childre discloses a tubular movable hood 10 (figure 1; foregrip 10) of a reel seat for a fishing rod (figure 1), comprising: a hood portion 30 (figure 1, hood 30) configured to cover a front-end portion of a reel foot 29 (figure 1, stem 29), and a trigger 32 (figures 1-2, reel stem portion 32) disposed, in part of an entire circumference of an outer circumferential surface of the movable hood 10 (figure 1) on a side opposite to the hood portion 30 (figure 1), the trigger 32 configured to hook a finger from a front side (figure 1).

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Childre in view of US20020069574 (published 06/13/2002) issued to Ohmura.
Regarding claim 5, as dependent on claim 1, Childre discloses the limitations of claim 1. Childre does not disclose a distal end side region of a front surface of the trigger being inclined forward with respect to a radial direction of the movable hood at an angle of inclination of 10 degrees or less, and, when a reel is attached, the distal end side region of the front surface of the trigger extends in a radial direction of the movable hood or is inclined forward with respect to the radial direction of the movable hood.  
	Ohmura teaches a distal side region of a front surface of a trigger 13 (figure 2, trigger 13) being inclined forward with respect to a radial direction of a movable hood 11 (figure 1, hood 11) at an angle of inclination of 10 degrees or less (figure 2; paragraph 0038) and, when a reel 31 is attached (figures 4-5, reel 31), the distal end side region of the front surface of the trigger extends in a radial direction of the movable hood 11 or is inclined forward with respect to the radial direction of the movable hood 11 (figures 1 and 2).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Childre and include a distal end side region of a front surface of the trigger being inclined forward with respect to a radial direction of the movable hood at an angle of inclination of 10 degrees or less, and, when a reel is attached, the distal end side region of the front surface of the trigger extends in a radial direction of the movable hood or is inclined forward with respect to the radial direction of the movable hood, as taught by Ohmura, in order to permit a user to grip a fishing pole with certain wrist and elbow movements (e.g., Ohmura, paragraph 0038).


Prior Art
	The following prior art documents are considered pertinent but are not relied upon in this action: US9832981 (Omura); US6378238 (Wu); US6105302 (Yamamoto); US6098333 (Wickizer); US5797554 (Atherton); US5291684 (Oyama); and US20150040463 (Lin).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODUTT M BASRAWI whose telephone number is (571) 272-5425.  The examiner can normally be reached on Mon. - Fri. 9:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.B./Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647